Citation Nr: 1714586	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable initial rating prior to July 23, 2012, and in excess of 10 percent thereafter for post-operative residuals of a herniated lumbar disc and lumbar spondylosis with intervertebral disc syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent prior to July 23, 2012, and in excess of 20 percent effective thereafter for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1981 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a subsequent September 2012 rating decision, the RO granted the Veteran an increased rating, to 10 percent effective July 23, 2012, for the lumbosacral spine disability.  A separate disability rating was also assigned for radiculopathy of the right lower extremity.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings remain in appellate status.  

In February 2013, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Because that Veterans Law Judge is no longer with the Board, the Veteran was offered, and accepted, another hearing before a current Veterans Law Judge.  Such a hearing was conducted in December 2016, and a transcript of this hearing has also been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased initial ratings for his disabilities of the lumbosacral spine and right lower extremity.  At his December 2016 Board hearing, the Veteran testified that he receives all his medical treatment for his low back and legs from Tricare, a health agency of the U.S. Department of Defense Military Health System.  Review of the record does not indicate these records have been obtained.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  Remand is thus required to obtain the Veteran's Tricare treatment records from any Tricare facility at which the Veteran has received treatment.  

Next, the Veteran was most recently afforded a VA examination of his lumbosacral spine in 2014.  At the December 2016 hearing, he testified that his low back disability has worsened since that time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Thus, remand for a new VA examination is warranted.  Additionally, this examination must be compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Any new examination afforded the Veteran must be compliant with the Court's directive.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any post-service treatment records not already obtained from any Tricare-affiliated military health system facility at which the Veteran has received treatment as a service retiree.  If no such records are available, that fact must be noted for the record. 

2.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of the service-connected lumbosacral spine.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's affected joints. 

Range of motion for the lumbosacral spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

